EXHIBIT 32.2 CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF HKN, INC. (REGISTRANT) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss. 1350): I, Anna M. Williams, Senior Vice President and Chief Financial Officer of the Registrant, certify to the best of my knowledge and belief pursuant to Section 906 of Sarbanes-Oxley Act of 2002 (18 U.S.C.ss. 1350) that: The Quarterly Report on Form 10-Q for the period ended June 30, 2010, which this statement accompanies, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: August 5, 2010 By: /s/Anna M. Williams Anna M. Williams Senior Vice President and Chief Financial Officer
